Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nolan Hubbard (reg. no. 62327) on 14 June 2021.
The application has been amended as follows: 
CLAIMS:
Claim 1 (currently amended): 	A method comprising:
installing, by a mobile device comprising a plurality of hardware components, at least two applications configured to each report at least one respective target time for which each of the at least two applications respectively require power from a battery;
receiving at least two target times from the at least two applications;
determining an active target time based on the at least two target times;
obtaining a plurality of operating system requirements, a current charge of the battery, a plurality of current component power usages, and a plurality of current component performance parameters;
determining an instantaneous power usage based on the plurality of current component power usages;
determining a remaining battery life of the battery based on at least the current charge and the instantaneous power usage;
determining that the active target time is greater than the remaining battery life;
two applications;
	determining at least one component parameter reduction based on at least the plurality of application component requirements; [[and]]
determining a plurality of allowable power reduction options based on at least the at least one component parameter reduction and the plurality of operating system requirements; and
executing at least one of the allowable power reduction options.


Claim 2 (currently amended): 	The method of claim 1, wherein requesting and receiving [[a]] the plurality of application component requirements from the at least two applications comprises notifying the at least two applications the battery is draining too quickly to sustain current operation.

Claim 4 (currently amended): 	The method of claim 2, further comprising:
determining that the execution of any combination of selections from the plurality of allowable power reduction options does not increase the remaining battery life to be at least equal to the active target time;
determining a plurality of selectable power options based on the at least two applications and the plurality of allowable power reduction options;
	presenting, to a user, the plurality of selectable power options;
	receiving at least one user selected power option; and
	executing the at least one user selected power option.

Claim 5 (currently amended): 	The method of claim 4, wherein determining [[an]] the active target time based on the at least two target times comprises:
receiving a designation list comprising a list of applications from which to ignore target times;
determining a largest target time;

selecting the largest target time as the active target time.


Claim 7 (currently amended): 	The method of claim 6, wherein the plurality of application component requirements comprises:
a required component list containing a plurality of required components that are required for the operation of the at least two applications, chosen from the plurality of hardware components; 
a plurality of component target times containing a component target time for each one of the plurality of required components; and
a plurality of minimum application performance parameters relating a minimum application performance parameter to each one of the plurality of required components.


Claim 9 (currently amended): 	The method of claim 8, wherein determining [[a]] the plurality of allowable power reduction options based on at least one component parameter reduction and the plurality of operating system requirements comprises:
grouping, in a second set of groups, each of the at least one component parameter reduction and each of the plurality of operating system requirements based on its relation to one of the plurality of hardware components;
determining a plurality of proposed performance parameters for each of the plurality of hardware components based on the second set of groups; and
obtaining a proposed power usage for each of the proposed performance parameters.


the proposed power usage for each of the proposed performance parameters comprises:
requesting and receiving, from the at least two applications or a lookup table, a plurality of proposed power usages, each of which corresponds to one of the plurality of allowable power reduction options; and
associating each of the plurality of proposed power usages to the corresponding one of the plurality of allowable power reduction options.


Claim 12 (currently amended):	The method of claim 10, wherein determining a preferred option combination based at least on the at least one option combination comprises selecting a preferred option combination from the at least one option combination based on which of the at least two applications has been launched most recently.


Claim 14 (currently amended):	The method of claim 11, wherein determining [[a]] the plurality of selectable power options based on the at least two applications and the plurality of allowable power reduction options comprises:
requesting a plurality of new power options, from each of the at least two applications, each of which comprises a change in application functionality and at least one new target time; and
selecting, as the plurality of selectable power options each of the plurality of new power options and the plurality of allowable power reduction options.

Claim 15 (currently amended):	The method of claim 14, wherein the plurality of selectable power options comprises options to ignore the notice, silence the notice for a period of time, end any of the at least two applications, and open a settings application.

two applications comprises a navigation application providing instruction to follow a first path and the plurality of new power options received from the navigation application comprises changing the functionality of the navigation application to provide instruction to follow a second path, this new power option having a new target time less than that of the remaining battery life.

Claim 17 (currently amended):	The method of claim 16, wherein the at least two applications comprises a power settings application in which the user sets the target time for the power settings application.

Claim 18 (currently amended):	The method of claim 17, wherein the power settings application designates at least one application for which a corresponding target time cannot be selected as the active target time.

Claim 19 (currently amended):	A system comprising:
a mobile device comprising:
a plurality of hardware components comprising a battery;
at least two applications configured to each report at least one respective target time for which each of the at least two applications respectively require power from the battery;
a plurality of hardware components; and
a power manager configured to: 
receive at least two target times from the at least two applications;
determine an active target time based on the at least two target times;
obtain a plurality of operating system requirements, a current charge of the battery, a plurality of current component power usages, and a plurality of current component performance parameters;
determine an instantaneous power usage based on the plurality of current component power usages;
determine a remaining battery life of the battery based on at least the current charge and the instantaneous power usage;

request and receive a plurality of application component requirements from the at least two applications;
determine at least one component parameter reduction based on at least the plurality of application component requirements; [[and]]
determine a plurality of allowable power reduction options based on at least at least one component parameter reduction and the plurality of operating system requirements; and
execute at least one of the allowable power reduction options.

Claim 20 (currently amended):	A non-transitory, computer-readable medium storing instructions which, when performed by a processor, cause the processor to:
install at least two applications configured to each report at least one respective target time for which each of the at least two applications respectively require power from a battery;
receive at least two target times from the at least two applications;
determine an active target time based on the at least two target times;
obtain a plurality of operating system requirements, a current charge of the battery, a plurality of current component power usages, and a plurality of current component performance parameters;
determine an instantaneous power usage based on the plurality of current component power usages;
determine a remaining battery life of the battery based on at least the current charge and the instantaneous power usage;
determine that the active target time is greater than the remaining battery life;
request and receive a plurality of application component requirements from the at least two applications;
determine at least one component parameter reduction based on at least the plurality of application component requirements; [[and]]
determine a plurality of allowable power reduction options based on at least the at least one component parameter reduction and the plurality of operating system requirements; and
execute at least one of the allowable power reduction options.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination:  A method comprising:
installing, by a mobile device comprising a plurality of hardware components, at least two applications configured to each report at least one respective target time for which each of the at least two applications respectively require power from a battery;
receiving at least two target times from the at least two applications;
determining an active target time based on the at least two target times;
obtaining a plurality of operating system requirements, a current charge of the battery, a plurality of current component power usages, and a plurality of current component performance parameters;
determining an instantaneous power usage based on the plurality of current component power usages;
determining a remaining battery life of the battery based on at least the current charge and the instantaneous power usage;
determining that the active target time is greater than the remaining battery life;
requesting and receiving a plurality of application component requirements from the at least two applications;
	determining at least one component parameter reduction based on at least the plurality of application component requirements;
determining a plurality of allowable power reduction options based on at least the at least one component parameter reduction and the plurality of operating system requirements; and
executing at least one of the allowable power reduction options.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GARY COLLINS/Examiner, Art Unit 2115